Case 1:19-cr-10080-NMG Document 532-4 Filed 08/22/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

 

xX
UNITED STATES OF AMERICA,
Plaintiff,
“against- - No. 1:19-cr-10080-NMG
DAVID SIDOO, ET AL
Defendant.
x

DECLARATION OF TRACEY VRANICH IN SUPPORT OF NON-PARTY
UNIVERSITY OF SOUTHERN CALIFORNIA MOTION TO QUASH

I, Tracey Vranich, declare as follows:
1. I have worked in University Advancement at the University of Southern California
(“USC”) since January 2011. I oversee advancement operations services, including gift
reporting and processing, advancement information systems and applications, and database
integrity. I graduated with a bachelor’s degree from Bridgewater College and received an MBA
from Temple University.
2. I am not aware of any document containing or tracking the amount of donations made by
the parents of prospective students who received a special interest tag. In order to determine
whether the parents of any prospective students with a special interest tag made a donation to
USC, USC would need to work with the Office of Admission to identify all students who
received a special interest tag over the period in question, determine whether those students
received identification numbers, and then run searches in the Advancement database for each
student to see if we could match them to particular donations. This would be a difficult and

time-consuming process. This task is further complicated by the fact that many students have
Case 1:19-cr-10080-NMG Document 532-4 Filed 08/22/19 Page 2 of 2

common names, and we would not have unique IDs for them. The compiled information would
also inevitably be incomplete, as donations made anonymously or by corporate entities are not
easily attributable to a particular student. Furthermore, it would be impossible to match
donations from parents of students with special interest tags who did not matriculate to USC
because there is no data linking those donations to the particular applicants.

3. USC’s database of donations does not have the capability of providing a snapshot of the
database as of a June 17, 2018. Identifying what donations were made to USC as of June 17,
2018, would involve the burdensome process of searching and compiling information on an

individualized basis.

I declare under the penalty of perjury under the laws of the United States that the

foregoing is true and correct. Executed on August 2], 2019, at Lvs Angeles, California.

—linwany Vanihe

Tracey Vranich

 
